Peremptory mandamus order reversed on the law and the facts, without costs, and motion granted, without costs, to the extent of directing that an alternative mandamus order issue, to determine the foUowing questions of fact: 1. Was the transfer of the petitioner made -with the consent of the heads of departments as provided by rule 27 of the civil service regulations of the city of Long Beach? 2. Was the transfer made in good faith? 3. If said transfer was not made with such consent, or if not made in good faith, was the quaUty and nature of the work required of the petitioner in the water department substantiaUy the same as the quaUty and nature of the work required of Thompson, who was appointed to the water department after the petitioner was appointed? No opinion. Present—Lazansky, P. J., Hagarty, CarsweE, Seudder and Tompkins, JJ.